Case: 13-30998       Document: 00512984244         Page: 1     Date Filed: 03/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 13-30998
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                            March 27, 2015
DENNIS D. THOMAS,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner - Appellant

v.

TIMOTHY KEITH,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CV-575


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Pursuant to the requisite certificate of appealability, and proceeding pro
se, Dennis D. Thomas, Louisiana prisoner # 533237, challenges the dismissal
of his habeas-corpus application contesting his conviction for manslaughter.
Thomas asserts the court erred in concluding his ineffective-assistance-of-
counsel claims are procedurally barred because of the state appellate court’s
reliance on his failure to comply with a briefing rule.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-30998     Document: 00512984244     Page: 2   Date Filed: 03/27/2015


                                  No. 13-30998

      This court does not reach that question. Instead, and as respondent
asserts correctly, the judgment must be affirmed because Thomas failed to
exhaust his ineffective-assistance-of-counsel claims by fairly presenting them
to the Louisiana Supreme Court prior to seeking federal habeas relief. 28
U.S.C. § 2254(b)(1)(A); Baldwin v. Reese, 541 U.S. 27, 29 (2004). Thomas has
not filed a reply brief and has not shown that, if he returns to state court in an
effort to exhaust, the state courts will not find his constitutional claims barred
as successive and untimely. See Sones v. Hargett, 61 F.3d 410, 416-18 (5th Cir.
1995).
      Thomas contends his appellate attorney failed to assert his ineffective-
assistance-of-counsel claims in his application for discretionary review in the
state supreme court.     Appellate counsel are not required to raise every
nonfrivolous issue, and Thomas does not explain why his attorney’s failure to
raise his ineffective-assistance-of-trial-counsel claims was professionally
unreasonable or affected the fundamental fairness of the entire proceedings.
E.g., Givens v. Cockrell, 265 F.3d 306, 310 (5th Cir. 2001). He has also not
shown cause and actual prejudice excusing his failure to exhaust on some other
basis, or that the failure to consider his constitutional claims will result in
a fundamental miscarriage of justice. Coleman v. Thompson, 501 U.S. 722, 750
(1991).
      AFFIRMED.




                                        2